DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to application filed on 3/24/2021. Claims 1-20 are currently pending and have been considered below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10990914. Although the claims at issue are not identical, they are not patentably distinct from each other because Reference Patent claims anticipate the broader claims of the pending application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1-11 are directed to a system (i.e., apparatus/machine), Claims 12-20 are directed to a method (i.e., process); therefore, all claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1 and 20 are directed specifically to the abstract idea of managing/organizing (communication) messages by to identify a set of usernames associated with a common identifier; receive a plurality of messages of different message types; compare a sender of each message, in the plurality of messages, to the set of usernames; based on the comparison, identify one or more internal messages having a sender corresponding to a username in the set of usernames and identify one or more external messages that do not have a sender corresponding to a username in the set of usernames; generate a thread including the plurality of messages of different message types, wherein each message in the thread includes a recipient corresponding to the common identifier, and the plurality of messages includes the one or more internal messages and the one or more external messages; generate a unified display including: a plurality of message display elements representing the plurality of messages in the thread including at least the one or more internal messages and the one or more external messages; and a filter user input mechanism; based on an indication of actuation of the filter user input mechanism on the unified display, filter the plurality of messages in the thread into a subset of messages of different message types by removing, from the plurality of messages represented in the unified display, the one or more external messages, wherein the subset comprises the one or more internal messages; and generate a filtered unified display that includes a second plurality of message display elements, each message display element representing at least one of the messages in the subset of messages, which includes idea of certain methods of organizing human activities based on managing personal behavior or relationships or interactions between people regarding managing/organizing and presenting/providing (communication) messages, following tasks/rules to filter, sort and organize a set of documents/messages. Claim 12 is directed specifically to the abstract idea of managing/organizing (communication) messages by to identifying a plurality of messages of different message types, wherein each message is associated with a common identifier in the computing system; identifying a set of usernames associated with the common identifier; identifying, in the plurality of messages, one or more internal messages having a sender corresponding to a username in the set of usernames, and one or more external messages that do not have a sender corresponding to a username in the set of usernames; generating a unified display including: a plurality of message display elements representing the plurality of messages in the thread including at least the one or more internal messages and the one or more external messages, and a filter user input mechanism; based on an indication of actuation of the filter user input mechanism on the unified display, filtering the plurality of messages into a subset of messages by removing, from the plurality of messages represented in the unified display, the one or more external messages, wherein the subset comprises the one or more internal messages; and generating a filtered unified display that includes a second plurality of message display elements, each message display element representing at least one of the messages in the subset of messages, which includes idea of certain methods of organizing human activities based on managing personal behavior or relationships or interactions between people regarding managing/organizing and presenting/providing (communication) messages, following tasks/rules to filter, sort and organize a set of documents/messages. Claims 2-11, 13-19 are further directed to the abstract idea of details of performing the filtering and updating display/presentation of filtered information based on certain type of filters which include organizing human activities for similar reasons provided above for claims 1, 12. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional limitation which are hardware or software elements, such as a computer system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions configure the computer system to {merely perform the functions of the invention}, or display/display elements or interface or modules/components/mechanisms, or each message type corresponds to a different messaging protocol for message transmission, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). Alternatively, it is also possible to consider the following limitations as additional elements “receive a plurality of messages of different message types,… generate a unified display including: a plurality of message display elements representing the plurality of messages in the thread including at least the one or more internal messages and the one or more external messages; and a filter user input mechanism; based on an indication of actuation of the filter user input mechanism on the unified display, filter the plurality of messages in the thread into a subset of messages of different message types by removing, from the plurality of messages represented in the unified display, the one or more external messages, wherein the subset comprises the one or more internal messages; and generate a filtered unified display that includes a second plurality of message display elements, each message display element representing at least one of the messages in the subset of messages”; accordingly, these limitations include insignificant extra-solution activities (See MPEP 2106.05(g) – mere data gathering, and or selecting a particular data source or type of data to be manipulated); and/or are generally linking the use of the abstract idea to a particular technological environment (2106.05(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding Step 2B of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional limitation which are hardware or software elements, such as a computer system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions configure the computer system to {merely perform the functions of the invention}, or display/display elements or interface or modules/components/mechanisms, or each message type corresponds to a different messaging protocol for message transmission, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Alternatively, it is also possible to consider the following limitations as additional elements “receive a plurality of messages of different message types,… generate a unified display including: a plurality of message display elements representing the plurality of messages in the thread including at least the one or more internal messages and the one or more external messages; and a filter user input mechanism; based on an indication of actuation of the filter user input mechanism on the unified display, filter the plurality of messages in the thread into a subset of messages of different message types by removing, from the plurality of messages represented in the unified display, the one or more external messages, wherein the subset comprises the one or more internal messages; and generate a filtered unified display that includes a second plurality of message display elements, each message display element representing at least one of the messages in the subset of messages”; accordingly, these limitations include insignificant extra-solution activities (See MPEP 2106.05(g) – mere data gathering, and or selecting a particular data source or type of data to be manipulated); and/or are generally linking the use of the abstract idea to a particular technological environment (2106.05(h)); and/or are well-understood routine and conventional (See MPEP 2106.05(d) – at least (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."); (ii) Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-20, receiving/transmitting/communicating data between devices over a network, storing and retrieving data in a memory are insignificant extra-solution activities and/or well-known routine and conventional which does not provide significantly more to an abstract idea (MPEP 2106.05(d) & (g)). Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al (US 20130204888 A1).
As per Claim 1, Suarez teaches a computer system (Abstract, Fig. 1, Fig. 8, claim 16), comprising: 
a processor; and memory storing instructions executable by the processor, wherein the instructions configure the computer system to (Fig.1, para. 0027-0042, regarding system structure of the invention including processor and memory; also see fig. 8): 
identify a set of usernames associated with a common identifier in the computer system (para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0078-0083); 
receive a plurality of messages of different message types, wherein each message type corresponds to a different messaging protocol for message transmission (Fig. 9-10, para. 0091-0101, and 105, regarding creating by unified messaging app a communication history page displaying received messages thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol)); 
compare a sender of each message, in the plurality of messages, to the set of usernames; based on the comparison, identify one or more internal messages having a sender corresponding to a username in the set of usernames (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier; para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0067, 0068, 0078-0083, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)) and identify one or more external messages that do not have a sender corresponding to a username in the set of usernames (para. 0105, regarding the communication history page displaying communications between more than 2 users; para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)); 
generate a thread including the plurality of messages of different message types, wherein each message in the thread includes a recipient corresponding to the common identifier (Fig. 9-10, para. 0091-0101, and 105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol)), and the plurality of messages includes the one or more internal messages (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier; para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0067, 0068, 0078-0083, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)) and the one or more external messages (para. 0105, regarding the communication history page displaying communications between more than 2 users; para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)); 
generate a unified display including: a plurality of message display elements representing the plurality of messages in the thread (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol)) including at least the one or more internal messages (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier; para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0067, 0068, 0078-0083, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)) and the one or more external messages (para. 0105, regarding the communication history page displaying communications between more than 2 users; para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)); and 
a filter user input mechanism (para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier; while Suarez teaches the filtering tools/mechanisms as part of a unified messaging app as provided above, Suarez does not expressly specify the filter mechanism included in the unified display/page also displaying the thread of messages; it would have been obvious to an ordinary skill in the art, before the earliest effective filing date of the invention to incorporate/combine the filtering tools/actions and unified thread display in the same display screen, with the motivation to enable improved visibility and control of the thread display to the users, note that reorganizing parts of an invention does not distinguish the invention over prior art (See MPEP 2144.04)); 
based on an indication of actuation of the filter user input mechanism on the unified display, filter the plurality of messages in the thread into a subset of messages of different message types by removing, from the plurality of messages represented in the unified display, the one or more external messages, wherein the subset comprises the one or more internal messages (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)); and 
generate a filtered unified display that includes a second plurality of message display elements, each message display element representing at least one of the messages in the subset of messages (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier;
Note that while Suarez teaches generating unified display of thread of communications based on various input parameter/identifiers, and filters as provided above; Suarez does not expressly specify repeating providing a filter/identifier to create multiple displays of unified threads; it would have been obvious to an ordinary skill in the art, before the earliest effective filing date of the invention to repeat inputting new identifiers to create unified thread display from a second or more subset of messages matching the identified user accounts/names, with the motivation to enable flexibility to the users to access the most relevant information needed, note that duplicating/reorganizing parts of an invention does not distinguish the invention over prior art (See MPEP 2144.04)).	

As per Claim 2, Suarez teaches a system as provided in claim 1 above. Suarez further teaches wherein the instructions configure the computer system to based on filter criterion corresponding to the filter user input mechanism, filter the message display elements to obtain a filtered set of message display elements (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier).

As per Claim 3, Suarez teaches a system as provided in claim 2 above. Suarez further teaches wherein the filtered unified display includes only internal messages in thread (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier).

As per Claim 4, Suarez teaches a system as provided in claim 2 above. Suarez further teaches wherein the instructions configure the computer system to: store the plurality of usernames in a data store associated with the computer system (para. 0046, regarding “the database of user contacts can include an electronic address book stored locally on user device 100. In some embodiments, the database of user contacts can include an electronic address book stored at a remote server accessible by user device 100.”), each username being associated with a particular user and indicating whether the particular user is an internal user or an external user, wherein the internal messages are visible in the computer system to only internal users and external messages are visible to the external users (para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); note that each user can see their own messages (regardless of internal or external); it would have been obvious to an ordinary skill in the art, before the earliest effective filing date of the invention, to eliminate providing/displaying messages to certain users and/or reorganizing the viewing/display of messages based on filtering/parameters, with the motivation to enable a privacy measure on the messages, note that eliminating/reorganizing parts of an invention does not distinguish the invention over prior art (See MPEP 2144.04)).

As per Claim 5, Suarez teaches a system as provided in claim 1 above. Suarez further teaches wherein the instructions configure the computer system to generate the unified display with a plurality of filter user input mechanisms including an internal filter mechanism and an external filter mechanism (para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier; it would be obvious for an ordinary skill in the art before the earliest effective filing date of the invention to duplicate/eliminate/reorganize parts of an invention, in this case multiple filters, with the motivation to provide filters to each type of user for improving managing and displaying of messages, since mere duplication/elimination/reorganizing parts of an invention does not distinguish an invention over prior art (See MPEP 2144.04)).

As per Claim 6, Suarez teaches a system as provided in claim 5 above. Suarez further teaches wherein the instructions configure the computer system to based on an indication of actuation of the external filter mechanism, filter the display elements in the thread to show only display elements corresponding to external messages (Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames)).

As per Claim 7, Suarez teaches a system as provided in claim 1 above. Suarez further teaches wherein the instructions configure the computer system to: generate the representation of the unified display with an activity type filter user input mechanism: and based on an indication of actuation of the activity type filter user input mechanism, identify an message type and filter the display elements based on the identified message type (para. 0047, 0051, 0053; Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); also see para. 0094, regarding “In some embodiments, messages sent using different services can be visually distinguished from each other, e.g., by font, background color, service-identifying annotations (as shown in FIG. 9), and so on”).

As per Claim 8, Suarez teaches a system as provided in claim 1 above. Suarez further teaches wherein the instructions configure the computer system to: generate the representation of the unified display with a plurality of message type filter mechanisms, each message type filter mechanism identifying a  different message type, and based on an indication of actuation of a particular one of the activity type filter user input mechanisms, filter the display elements to show only display elements in the thread corresponding to the message type identified by the particular message type filter mechanism (para. 0047, 0051, 0053; Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); also see para. 0094, regarding “In some embodiments, messages sent using different services can be visually distinguished from each other, e.g., by font, background color, service-identifying annotations (as shown in FIG. 9), and so on”).

As per Claim 9, Suarez teaches a system as provided in claim 7 above. Suarez teaches wherein the message type filter mechanisms include message source filter mechanisms that are actuatable to filter the display elements to show only messages from a selected source (para. 0047, 0051, 0053; Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); also see para. 0094, regarding “In some embodiments, messages sent using different services can be visually distinguished from each other, e.g., by font, background color, service-identifying annotations (as shown in FIG. 9), and so on”).

As per Claim 10, Suarez teaches a system as provided in claim 7 above. Suarez teaches wherein the message type filter mechanisms include communication type filter mechanisms that are actuatable to filter the display elements to show only communications of a selected type (para. 0047, 0051, 0053; Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); also see para. 0094, regarding “In some embodiments, messages sent using different services can be visually distinguished from each other, e.g., by font, background color, service-identifying annotations (as shown in FIG. 9), and so on”).

As per Claim 11, Suarez teaches a system as provided in claim 7 above. Suarez further teaches wherein the message type filter mechanisms include a task filter mechanism that is actuatable to filter the display elements to show only display elements corresponding to task activities in the thread (para. 0047, 0051, 0053; Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); also see para. 0094, regarding “In some embodiments, messages sent using different services can be visually distinguished from each other, e.g., by font, background color, service-identifying annotations (as shown in FIG. 9), and so on”).

As per claims 12-13 and 15-17, claims 12-13 and 15-17 recite substantially similar limitations as claims 1-2, 7, 5-6, respectively; therefore, claims 12-13 and 15-17 are rejected with the same rationale, reasoning and motivation provided above for claims 1-2, 7, 5-6, respectively.

As per Claim 14, Suarez teaches a method as provided in claim 12 above. Suarez further teaches receiving user actuation of a combination of the filter user input mechanisms; filtering the display elements in the unified display, based on a combination of filter criteria corresponding to the combination of filter user input mechanisms (para. 0047, 0051, 0053; Fig. 9-10, para. 0091-0101, and 0105, regarding creating by unified messaging app a communication history page displaying message thread based on an input identifier, wherein the messages include different message types such as VOIP messages from VOIP service, Instant messages from IM service, and SMS messages from SMS service (each different service clearly requires a separate transmission protocol); para. 0044, 0046, regarding “This enables the user device 100 to identify a number of contacts who match the partial identifier”, also see para. 0067, 0068, 0078-0083, also see para. 0054, 0067, 0068, 0078-0083, regarding filtering or selecting recipient addresses/matches to the identifier, regarding identifying a username as a part of a certain group such as coworker, family, friend (i.e., if a user is part of a set of usernames or external to the set of usernames); also see para. 0094, regarding “In some embodiments, messages sent using different services can be visually distinguished from each other, e.g., by font, background color, service-identifying annotations (as shown in FIG. 9), and so on”).

As per claims 18 and 20, claims 18and 20 recite substantially similar limitations as claim 1; therefore, claims 18 and 20 are rejected with the same rationale, reasoning and motivation provided above for claim 1.

As per claim 19, claim 19 recites substantially similar limitations as claim 3; therefore, claim 19 is rejected with the same rationale, reasoning and motivation provided above for claim 3.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. These references are in the field of message thread management and/or generating a unified display of messages from different platforms, which include:
	Hallerstrom Sjostedt (US-20140344711-A1)
	Makanawala (US-20130262168-A1)
Suarez	(US-20130204947-A1)
Park (US-20120144313-A1)
Jacobson (US-20110119593-A1)
Knight (US-20100191836-A1)
McCarthy (US-7328242-B1)
Laborde (US-20090144374-A1)
Bellotti (US-7139800-B2)
Drennan (US-20060168553-A1)
STOVICEK (US-20130097526-A1)
Lerner (US-9800525-B1)
Wams (J. . -M. S. Wams and M. van Steen, "Unifying user-to-user messaging systems," in IEEE Internet Computing, vol. 8, no. 2, pp. 76-82, March-April 2004, doi: 10.1109/MIC.2004.1273489.). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624